Citation Nr: 0623716	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  01-02 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for migraine headaches. 

2.  Entitlement to a disability evaluation in excess of 10 
percent for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her niece. 




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from March 1987 to August 
1996.      

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to 
increased ratings for migraine headaches and sinusitis.  

An April 2004 rating decision denied entitlement to service 
connection for hysterectomy of the uterus, left tube, left 
ovary, and cervix and denied entitlement to a compensable 
rating for a right salpingo-oophorectomy due to ovarian 
dermoid cyst.  The veteran was notified of this decision in 
May 2004.  A timely notice of disagreement was filed in July 
2004.  A statement of the case was issued in September 2004.  
However, the veteran did not file a substantive appeal, and 
these issues were not certified for appeal.  Thus, these 
issues are not before the Board for appellate consideration.  
See 38 C.F.R. § 20.200 (2005).
 
In February 2005, the veteran testified before the 
undersigned Veterans Law Judge at a hearing at the RO.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

In May 2005, this matter was remanded to the RO.  

The issue of entitlement to a disability evaluation in excess 
of 10 percent for migraine headaches is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


FINDING OF FACT

1.  The service-connected sinusitis is principally manifested 
by one or two incapacitating episodes per year of sinusitis 
requiring prolonged antibiotic treatment, or three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting; there is no evidence of three or more 
incapacitating episodes per year requiring prolonged 
antibiotic treatment, more than six non-incapacitating 
episodes per year, osteomyelitis, near constant sinusitis, or 
repeated surgeries.    


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for sinusitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6513 
(2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) "is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it."  The Federal Circuit stated that VA's duty is not 
satisfied by post-decisional documents from which a claimant 
might have been able to infer what evidence VA found lacking 
with regard to the claim.  The Federal Circuit held that 
38 U.S.C.A. § 5103 requires that VA provide notice prior to 
the initial decision of the claims, nor afterwards.  If 
notice is not provided prior to the initial decision, the 
Federal Circuit stated that VA could substantially comply 
with the VCAA by issuing a fully compliant section 5103 
notification before readjudicating the claim.  Id. at 1333-
1334. 

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in July 2003.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate the claim for a higher rating, as 
well as what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  She was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of her claim to the RO.  Letters 
dated in December 2003, January 2004, and June 2005 notified 
the veteran of VA attempts to obtain evidence.  The content 
of the letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

In this case, the veteran was provided VCAA notice after the 
initial adjudication of the claim in February 2000.  As noted 
above, the veteran was provided with content-complying notice 
in July 2003.  After the VCAA notice was provided, the 
veteran had almost two years to respond to the notice and 
submit additional evidence in support of her claim before the 
claim was certified to the Board.  This matter was remanded 
to the RO in May 2005 and the veteran was given an additional 
opportunity to submit evidence in support of her claim.  
After the July 2003 VCAA notice, the claim was readjudicated 
in supplemental statements of the case dated in October 2003, 
March 2004, April 2004, and February 2006.  The Board finds 
that the actions taken by VA have essentially cured the error 
in the timing of notice.  See Mayfield, supra.  Further, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  The Board also points out that the 
veteran has not alleged any prejudice.  For these reasons, it 
is not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.      

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service) are not at issue.  Regarding element (4), 
degree of disability, the veteran received proper notice with 
respect to that crucial element.  Regarding element (5), 
effective date, any lack advisement as to that element is 
meaningless, because an increased disability rating was not 
assigned and thus, there can be no effective date to assign.  

The Board finds that the duty to assist has been met.  The 
veteran's service medical records are associated with the 
claims file.  VA treatment records from the VA medical 
facilities in Fort Myers and Bay Pines dated from 1999 to 
2004 have been obtained.  Private treatment records from N.C. 
Emergency Services, R. Hospital, N. Community Hospital, H. 
General Hospital, and L. Regional Medical Center were 
obtained and associated with the claims folder.  The veteran 
was afforded VA examinations in June 1999, February 2001, and 
December 2005 to evaluate the severity of the service-
connected disability.  At the hearing before the Board in 
February 2005, the veteran stated that she had not been 
treated for sinusitis since March 2004.  There is no 
identified relevant evidence that has not been accounted for.     

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating her claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist her in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2005).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2005). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005). 

Under Diagnostic Code 6513, chronic maxillary sinusitis, a 50 
percent rating is warranted for sinusitis following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A 30 percent evaluation is warranted for 
sinusitis with three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 10 percent 
rating is warranted for one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 
noncompensable evaluation is assigned for sinusitis that is 
detected by X-ray only.  An incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2005). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

The veteran's service-connected sinusitis is currently rated 
by the RO as 10 percent disabling under 38 C.F.R. § 4.97, 
Diagnostic Code 6513, chronic maxillary sinusitis.     

In applying the law to the existing facts, the Board finds 
that a disability evaluation in excess of 10 percent is not 
warranted under Diagnostic Code 6513.  The medical evidence 
of record shows that the service-connected sinusitis is 
manifested by one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  

The medical records dated in 1999 do not document that the 
veteran had incapacitating episodes of sinusitis that 
required antibiotic treatment.  Regarding non-incapacitating 
episodes, at the June 1999 VA examination, the veteran 
reported having four episodes of sinusitis a year.  
Examination revealed tenderness over the maxillary and 
frontal sinuses, but no crusting, discharge, or headaches.  

The medical records show that in 2000, the veteran was 
prescribed antibiotics in March 2000 and April 2000, but the 
antibiotics were prescribed for gastritis and otitis media, 
not sinusitis.  In April 2000, the veteran was treated for 
nasal congestion.  

The medical records show that in February 2001, the veteran 
sought medical treatment for a sinus problem.  Antibiotics 
were not prescribed.  At the February 2001 VA examination, 
the veteran reported having excessive sneezing and occasional 
episodes of sinusitis with fever.  Examination revealed 
tenderness over the maxillary and frontal sinus.  

The medical records show that in 2002, in January, the 
veteran was prescribed antibiotics for sinusitis.  In October 
2002, the veteran sought antibiotics for sinusitis but the VA 
medical facility was unable to treat her because they did not 
have her medical records.  

The medical records show that in 2003, the veteran was 
prescribed antibiotics for sinusitis on two occasions.  In 
February 2003, the veteran sought medical treatment for sinus 
congestion.  Antibiotics were not prescribed.  In June 2003 
and September 2003, antibiotics were prescribed for 
sinusitis.  The treatment records show that in April 2003, 
antibiotics were prescribed for bronchitis.  

There is no evidence that the veteran had incapacitating 
episodes of sinusitis in 2004 and 2005.  At the hearing 
before the Board in February 2005, the veteran stated that 
she had not received treatment for sinusitis since March 
2004.  The veteran reported that she had repeated episodes of 
sinusitis, bronchitis, and laryngitis four to seven times a 
year.  Upon VA examination in December 2005, there was 
evidence of tenderness over the frontal sinuses.  There was 
no crusting, purulent discharge, headaches, or pain due to 
sinusitis.   

The medical evidence of record shows that the service-
connected sinusitis more closely approximates one to two 
incapacitating episodes of sinusitis a year or three to six 
nonincapacitating episodes of sinusitis a year.  

There is no medical evidence of three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment.  The treatment 
records do not document that antibiotics were prescribed for 
sinusitis more than two times a year.  There is no medical 
evidence of more than six non-incapacitating episodes per 
year of sinusitis.  The Board notes that at the hearing 
before the Board in February 2005, the veteran reported 
having four to seven episodes of sinusitis a year.  However, 
the veteran included episodes of bronchitis and laryngitis 
with the episodes of sinusitis.  The Board finds that the 
symptomatology which is necessary for a disability rating 
higher than 10 percent under Diagnostic Code 6513 is not 
present.    

In conclusion, a disability evaluation in excess of 10 
percent for the service-connected sinusitis is not warranted 
for the reasons discussed above.  The Board concludes that 
the preponderance of the evidence is against the veteran's 
claim, and the benefit sought on appeal is accordingly 
denied.   


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for sinusitis is denied.   


REMAND

Regarding the claim for a disability evaluation in excess of 
10 percent for migraine headaches, the veteran was most 
recently afforded a VA examination in December 2005.  The 
diagnosis, in pertinent part, was migraine headaches.  The 
examiner opined that the veteran was no longer employed being 
unable to maintain her employment because of "the severity 
of her disability."  The Board notes that the VA examiner 
did not specify which disability causes the veteran's 
unemployability.  The medical evidence shows that the veteran 
has nonservice-connected disabilities such as a back 
disability, a right knee disability and depression, which 
affect her ability to work.  Therefore, the Board finds that 
clarification of this medical opinion is needed.  Also, an 
additional medical opinion is necessary to obtain a competent 
opinion as to whether the service-connected migraine 
headaches are productive of severe economic inadaptability.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2005).   

Accordingly, the case is REMANDED for the following action:

1.  Ask the VA physician who conducted 
the December 2005 VA examination (or if 
he is no longer available, a suitable 
replacement) to prepare an addendum to 
the VA medical opinion that identifies 
which disability causes the veteran's 
unemployability.  The examiner should 
provide a medical opinion as to the 
veteran's average number of prostrating 
attacks due to migraine headaches in a 
twelve month period.  The examiner should 
also provide a medical opinion as to 
whether the veteran's migraine headaches 
are productive of severe economic 
inadaptability.  

The claims folder should be made 
available to the examiner for review in 
conjunction with the medical opinion, and 
the examiner should acknowledge such 
review.  The examiner should provide a 
rationale for all conclusions.

2.  Then the AMC should readjudicate the 
issue on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


